Name: Commission Implementing Decision (EU) 2015/103 of 16 January 2015 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2015) 53)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  economic geography;  EU finance
 Date Published: 2015-01-23

 23.1.2015 EN Official Journal of the European Union L 16/33 COMMISSION IMPLEMENTING DECISION (EU) 2015/103 of 16 January 2015 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2015) 53) (Only the Bulgarian, Czech, Dutch, English, Estonian, French, German, Hungarian, Italian, Lithuanian, Romanian and Spanish, texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 1 September 2014, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Lithuania, Hungary, the Kingdom of Netherlands, the Republic of Austria, Romania, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 16 January 2015. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). ANNEX Budget Item: 05070107 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Financial audit  Overshooting 2012 Exceeding of financial ceiling ONE-OFF 0,00 % EUR  63 830,47  63 830,47 0,00 Financial audit  Late payments and payment deadlines 2012 Late payments ONE-OFF 0,00 % EUR  273 941,77  514 631,58 240 689,81 Total GB: EUR  337 772,24  578 462,05 240 689,81 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Starch 2003 reimbursement following the judgement of Court of Justice in case T-16/11 FLAT RATE 10,00 % EUR 5 295 327,28 0,00 5 295 327,28 Starch 2004 reimbursement following the judgement of Court of Justice in case T-16/11 FLAT RATE 10,00 % EUR 5 424 788,14 0,00 5 424 788,14 Starch 2005 reimbursement following the judgement of Court of Justice in case T-16/11 FLAT RATE 10,00 % EUR 5 871 686,22 0,00 5 871 686,22 Starch 2006 reimbursement following the judgement of Court of Justice in case T-16/11 FLAT RATE 10,00 % EUR 5 973 168,71 0,00 5 973 168,71 Other Direct Aid  Potato Starch 2007 reimbursement following the judgement of Court of Justice in case T-16/11 FLAT RATE 10,00 % EUR 2 103 632,94 0,00 2 103 632,94 Starch (2007+) 2007 reimbursement following the judgement of Court of Justice in case T-16/11 FLAT RATE 10,00 % EUR 955 503,06 0,00 955 503,06 Other Direct Aid  Potato Starch 2008 reimbursement following the judgement of Court of Justice in case T-16/11 FLAT RATE 10,00 % EUR 2 431 551,73 0,00 2 431 551,73 Starch (2007+) 2008 reimbursement following the judgement of Court of Justice in case T-16/11 FLAT RATE 10,00 % EUR 891 491,23 0,00 891 491,23 Total NL: EUR 28 947 149,31 0,00 28 947 149,31 Totals by Budget Item: 05070107 Currency Amount Deductions Financial Impact EUR 28 609 377,07  578 462,05 29 187 839,12 Budget Item: 6701 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Entitlements 2011 Consolidation of alpine pasture and multiple annual instalments ONE-OFF 0,00 % EUR  276 374,35 0,00  276 374,35 Entitlements 2012 Consolidation of alpine pasture and multiple annual instalments ONE-OFF 0,00 % EUR  293 850,15 0,00  293 850,15 Entitlements 2013 Consolidation of alpine pasture and multiple annual instalments ONE-OFF 0,00 % EUR  301 013,79 0,00  301 013,79 AT Cross Compliance 2012 Deficiencies in sanctions for SMR7 and leniency in sanctioning for GAECs, CY 2011 ONE-OFF 0,00 % EUR  76 849,71 0,00  76 849,71 Cross Compliance 2010 GAEC on landscape features not effectively controlled, CY 2009 FLAT RATE 5,00 % EUR  13 484,40 0,00  13 484,40 Cross Compliance 2011 GAEC on landscape features not effectively controlled, CY 2010 FLAT RATE 5,00 % EUR  14 441,58 0,00  14 441,58 Cross Compliance 2012 GAEC on landscape features not effectively controlled, CY 2011 FLAT RATE 5,00 % EUR  14 393,70 0,00  14 393,70 Cross Compliance 2010 No systematic follow-up of minor non-compliances, CY 2009 FLAT RATE 2,00 % EUR  5,14 0,00  5,14 Cross Compliance 2011 No systematic follow-up of minor non-compliances, CY 2010 FLAT RATE 2,00 % EUR  246,74 0,00  246,74 Cross Compliance 2012 No systematic follow-up of minor non-compliances, CY 2011 FLAT RATE 2,00 % EUR  755,78 0,00  755,78 Cross Compliance 2010 Weakness in cross-reporting, deficiencies in sanctions for SMR7 and leniency in sanctioning for GAECs, CY 2009 ONE-OFF 0,00 % EUR  47 399,01 0,00  47 399,01 Cross Compliance 2011 Weakness in cross-reporting, deficiencies in sanctions for SMR7 and leniency in sanctioning for GAECs, CY 2010 ONE-OFF 0,00 % EUR  91 372,17 0,00  91 372,17 Total AT: EUR  1 130 186,52 0,00  1 130 186,52 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Cross Compliance 2008 Weaknesses in SMR 7, 11, 16-18, tolerance applied and sampling used for land checks, CY2007 FLAT RATE 5,00 % EUR  3 389,17 0,00  3 389,17 Cross Compliance 2009 Weaknesses in SMR 7, 11, 16-18, tolerance applied and sampling used for land checks, CY2007 FLAT RATE 5,00 % EUR  1 856,51 0,00  1 856,51 Cross Compliance 2010 Weaknesses in SMR 7, 11, 16-18, tolerance applied and sampling used for land checks, CY2007 FLAT RATE 5,00 % EUR  89,72 0,00  89,72 Cross Compliance 2009 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2008 FLAT RATE 2,00 % EUR  527 302,79 0,00  527 302,79 Cross Compliance 2010 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2008 FLAT RATE 2,00 % EUR  568,84 0,00  568,84 Cross Compliance 2011 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2008 FLAT RATE 2,00 % EUR  20,77 0,00  20,77 Cross Compliance 2010 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2009 FLAT RATE 2,00 % EUR  538 273,49 0,00  538 273,49 Cross Compliance 2011 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2009 FLAT RATE 2,00 % EUR  94,12 0,00  94,12 Cross Compliance 2011 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2010 FLAT RATE 2,00 % EUR  535 293,19  794,71  534 498,48 Total BE: EUR  1 606 888,60  794,71  1 606 093,89 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Wine  Restructuring 2010 ineligible restructuring measure ONE-OFF 0,00 % EUR  16 046,31 0,00  16 046,31 Wine  Restructuring 2011 ineligible restructuring measure ONE-OFF 0,00 % EUR  27 397,90 0,00  27 397,90 Wine  Restructuring 2012 ineligible restructuring measure ONE-OFF 0,00 % EUR  97 089,53 0,00  97 089,53 Wine  Restructuring 2013 ineligible restructuring measure ONE-OFF 0,00 % EUR  33 338,19 0,00  33 338,19 BG Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Non-application of regulatory exclusions ONE-OFF 0,00 % EUR  370 455,39  18 522,77  351 932,62 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Non-application of regulatory exclusions ONE-OFF 0,00 % EUR  381 206,05  19 060,30  362 145,75 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Non-application of regulatory exclusions ONE-OFF 0,00 % EUR  248 886,64  12 444,33  236 442,31 Other Direct Aid  Article 68-72 of Reg.73/2009 2011 Undue payments, OTSC weaknesses, insufficient control report template FLAT RATE 5,00 % EUR  521 954,26 0,00  521 954,26 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Undue payments, OTSC weaknesses, insufficient control report template FLAT RATE 5,00 % EUR  808 560,83 0,00  808 560,83 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Undue payments, OTSC weaknesses, insufficient control report template FLAT RATE 5,00 % EUR  995 079,95 0,00  995 079,95 BG Decoupled Direct Aids 2010 Weaknesses in LPIS and administrative cross-checks, CY 2009 FLAT RATE 5,00 % EUR  13 598 952,95 0,00  13 598 952,95 Decoupled Direct Aids 2011 Weaknesses in LPIS and administrative cross-checks, CY 2009 FLAT RATE 5,00 % EUR  77 724,05 0,00  77 724,05 BG Decoupled Direct Aids 2011 Weaknesses in LPIS-GIS, CY 2010 FLAT RATE 5,00 % EUR  14 660 582,12 0,00  14 660 582,12 Decoupled Direct Aids 2012 Weaknesses in LPIS-GIS, CY 2010 FLAT RATE 5,00 % EUR  7 964,58 0,00  7 964,58 Total BG: EUR  31 845 238,75  50 027,40  31 795 211,35 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Wine  Restructuring 2010 non-eligible forms of protection of vineyards against wild birds ONE-OFF 0,00 % EUR  690 350,42 0,00  690 350,42 Wine  Restructuring 2011 non-eligible forms of protection of vineyards against wild birds ONE-OFF 0,00 % EUR  865 307,63 0,00  865 307,63 Wine  Restructuring 2012 non-eligible forms of protection of vineyards against wild birds ONE-OFF 0,00 % EUR  567 540,99 0,00  567 540,99 Total CZ: EUR  2 123 199,04 0,00  2 123 199,04 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Fruit and Vegetables  Operational Programmes 2010 ineligible expenditures for construction of a storage facility ONE-OFF 0,00 % EUR  430 654,77 0,00  430 654,77 Fruit and Vegetables  Operational Programmes 2009 Weakness in a control on recognition criterion for producer organisations FLAT RATE 5,00 % EUR  77 966,78 0,00  77 966,78 Fruit and Vegetables  Operational Programmes 2010 Weakness in a control on recognition criterion for producer organisations FLAT RATE 5,00 % EUR  153 735,28 0,00  153 735,28 Fruit and Vegetables  Operational Programmes 2011 Weakness in a control on recognition criterion for producer organisations FLAT RATE 5,00 % EUR  70 057,05 0,00  70 057,05 DE Cross Compliance 2009 Leniency of the sanctions for SMR7, CY 2008 ONE-OFF 0,00 % EUR  190 178,10  379,60  189 798,50 Cross Compliance 2010 Leniency of the sanctions for SMR7, CY 2009 ONE-OFF 0,00 % EUR  150 339,66  300,08  150 039,58 Cross Compliance 2011 Leniency of the sanctions for SMR7, CY 2010 ONE-OFF 0,00 % EUR  158 485,49  316,34  158 169,15 Cross Compliance 2009 Weaknesses in the control of SMR7, CY 2008 FLAT RATE 2,00 % EUR  3 929 816,78  126,22  3 929 690,56 Cross Compliance 2010 Weaknesses in the control of SMR7, CY 2009 FLAT RATE 2,00 % EUR  3 573 164,56 0,00  3 573 164,56 Cross Compliance 2011 Weaknesses in the control of SMR7, CY 2010 FLAT RATE 2,00 % EUR  3 463 572,31 0,00  3 463 572,31 Total DE: EUR  12 197 970,78  1 122,24  12 196 848,54 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact EE Cross Compliance 2010 1 GAEC not defined, limited control on SMR1 and 5, inadequate control of two SMR4 requirements, CY2009 FLAT RATE 2,00 % EUR  123 269,50 0,00  123 269,50 Cross Compliance 2011 1 GAEC not defined, limited control on SMR1 and 5, inadequate control of two SMR4 requirements, CY2009 FLAT RATE 2,00 % EUR  1,71 0,00  1,71 Cross Compliance 2012 Limited control on SMR1 and 5, inadequate control of one SMR4 requirements, CY2011 FLAT RATE 2,00 % EUR  163 434,31 0,00  163 434,31 Cross Compliance 2011 Limited control on SMR1 and 5, inadequate control of two SMR4 requirements, no respect of the seven days' deadline for notification, CY2010 FLAT RATE 2,00 % EUR  143 245,25 0,00  143 245,25 Cross Compliance 2012 Limited control on SMR1 and 5, inadequate control of two SMR4 requirements, no respect of the seven days' deadline for notification, CY2010 FLAT RATE 2,00 % EUR  3,33 0,00  3,33 Cross Compliance 2010 No control of SMR6, non-application of sanctions for the late notifications and modification of sanctions, CY2009 ONE-OFF 0,00 % EUR  22 887,71  45,78  22 841,93 Total EE: EUR  452 841,81  45,78  452 796,03 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Decoupled Direct Aids 2009 Ineffectiveness of risk analysis ONE-OFF 0,00 % EUR  3 586 250,48 0,00  3 586 250,48 Decoupled Direct Aids 2010 Ineffectiveness of risk analysis ONE-OFF 0,00 % EUR  1 866 977,31 0,00  1 866 977,31 ES Decoupled Direct Aids 2008 Non-compliance with the eligibility rules on permanent pasture, CY2007 FLAT RATE 2,00 % EUR  389 865,14  1 949,33  387 915,81 Decoupled Direct Aids 2008 Non-compliance with the eligibility rules on permanent pasture, CY2007 FLAT RATE 10,00 % EUR  201 023,75  1 005,12  200 018,63 Decoupled Direct Aids 2008 Non-compliance with the eligibility rules on permanent pasture, CY2007 FLAT RATE 25,00 % EUR  9 290 513,97  46 452,57  9 244 061,40 Decoupled Direct Aids 2009 Non-compliance with the eligibility rules on permanent pasture, CY2008 FLAT RATE 2,00 % EUR  445 642,75  2 228,22  443 414,53 Decoupled Direct Aids 2009 Non-compliance with the eligibility rules on permanent pasture, CY2008 FLAT RATE 10,00 % EUR  283 917,17  1 419,59  282 497,58 Decoupled Direct Aids 2009 Non-compliance with the eligibility rules on permanent pasture, CY2008 FLAT RATE 25,00 % EUR  10 345 263,99  51 726,32  10 293 537,67 ES Decoupled Direct Aids 2007 Deficiencies in LPIS and permanent pasture, CY 2006 ONE-OFF 0,00 % EUR  20 976,39 0,00  20 976,39 Decoupled Direct Aids 2008 Deficiencies in LPIS and permanent pasture, CY 2007 ONE-OFF 0,00 % EUR  1 994,65 0,00  1 994,65 Decoupled Direct Aids 2009 Deficiencies in LPIS and permanent pasture, CY 2008 ONE-OFF 0,00 % EUR  294 932,52 0,00  294 932,52 ES Cross Compliance 2009 Leniency of the sanctioning system, CY 2008 ONE-OFF 0,00 % EUR  580 604,92  479,70  580 125,22 ES Clearance of Accounts  Conformity Clearance 2011 material error ONE-OFF 0,00 % EUR  18 603,55 0,00  18 603,55 Total ES: EUR  27 326 566,59  105 260,85  27 221 305,74 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Sugar  Restructuring Fund 2009 Correction due to partial restructuring instead of full restructuring ONE-OFF 0,00 % EUR  69 980 526,56 0,00  69 980 526,56 Sugar  Restructuring Fund 2009 Correction due to quota reduction instead of full restructuring ONE-OFF 0,00 % EUR  8 734 375,00 0,00  8 734 375,00 Export refunds  Live animals 2010 procedures not compliant with the export refund regulations FLAT RATE 15,00 % EUR  94 156,69 0,00  94 156,69 Export refunds  Live animals 2011 procedures not compliant with the export refund regulations FLAT RATE 15,00 % EUR  120 146,09 0,00  120 146,09 Export refunds Live animals 2012 procedures not compliant with the export refund regulations FLAT RATE 15,00 % EUR  33 062,27 0,00  33 062,27 FR Other Direct Aid  Bovines 2008 Late notifications of movement ONE-OFF 0,00 % EUR  39 685 694,63  198 428,46  39 487 266,17 Other Direct Aid  Bovines 2009 Late notifications of movement ONE-OFF 0,00 % EUR  41 704 273,69  208 521,38  41 495 752,31 Other Direct Aid  Bovines 2010 Late notifications of movement ONE-OFF 0,00 % EUR  41 590 433,76  83 423,53  41 507 010,23 Other Direct Aid  Bovines 2011 Late notifications of movement ONE-OFF 0,00 % EUR  300 981,50  618,22  300 363,28 Other Direct Aid  Bovines 2012 Late notifications of movement ONE-OFF 0,00 % EUR  41 102,74 0,00  41 102,74 FR Decoupled Direct Aids 2009 Weaknesses in functioning of GIS, 1st pillar, CY2008 ONE-OFF 0,00 % EUR  93 510 754,83 0,00  93 510 754,83 Decoupled Direct Aids 2010 Weaknesses in functioning of GIS, 1st pillar, CY2009 ONE-OFF 0,00 % EUR  100 407 258,08 0,00  100 407 258,08 Decoupled Direct Aids 2011 Weaknesses in functioning of GIS, 1st pillar, CY2010 ONE-OFF 0,00 % EUR  136 794 783,91 0,00  136 794 783,91 FR Decoupled Direct Aids 2012 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 2,00 % EUR  137 445 484,49  51 680,63  137 393 803,86 Other Direct Aid  Article 68-72 of Reg. 73/2009 2012 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 2,00 % EUR  4 203 961,06 0,00  4 203 961,06 Other Direct Aids 2012 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 2,00 % EUR  1 115 587,10 0,00  1 115 587,10 Other Direct Aid  Seeds 2012 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 2,00 % EUR  39 946,65  608,31  39 338,34 Decoupled Direct Aids 2012 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 100,00 % EUR  9 630 390,11 0,00  9 630 390,11 Other Direct Aid  Article 68-72 of Reg. 73/2009 2012 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 100,00 % EUR  1 576 620,23 0,00  1 576 620,23 Other Direct Aids 2012 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 100,00 % EUR  968 446,88 0,01  968 446,89 Decoupled Direct Aids 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 2,00 % EUR  37 597,17 0,00  37 597,17 Other Direct Aid  Article 68-72 of Reg. 73/2009 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 2,00 % EUR  5 914,26 0,00  5 914,26 Other Direct Aids 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 2,00 % EUR 321,53 0,00 321,53 Other Direct Aid  Seeds 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 2,00 % EUR  1 004,56 0,00  1 004,56 Decoupled Direct Aids 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 100,00 % EUR  7 377,43 0,00  7 377,43 Other Direct Aid  Article 68-72 of Reg. 73/2009 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 100,00 % EUR  2 858,36 0,00  2 858,36 Other Direct Aids 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2011 FLAT RATE 100,00 % EUR 105,15 0,00 105,15 Decoupled Direct Aids 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2012 FLAT RATE 2,00 % EUR  137 992 099,19 0,00  137 992 099,19 Other Direct Aid  Article 68-72 of Reg. 73/2009 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2012 FLAT RATE 2,00 % EUR  4 605 692,86 0,00  4 605 692,86 Other Direct Aids 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2012 FLAT RATE 2,00 % EUR  581 825,97 0,00  581 825,97 Decoupled Direct Aids 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2012 FLAT RATE 100,00 % EUR  9 587 507,15 0,00  9 587 507,15 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2012 FLAT RATE 100,00 % EUR  1 648 707,28 0,00  1 648 707,28 Other Direct Aids 2013 Weaknesses in LPIS-GIS, 1st pillar, CY2012 FLAT RATE 100,00 % EUR  930 705,93 0,00  930 705,93 FR Entitlements 2011 Exceeding of the ceiling and incorrect application of the linear reduction ONE-OFF 0,00 % EUR  51 088 369,44 0,00  51 088 369,44 Entitlements 2012 Exceeding of the ceiling and incorrect application of the linear reduction ONE-OFF 0,00 % EUR  89 806 974,13 0,00  89 806 974,13 Total FR: EUR  984 274 193,32  543 280,52  983 730 912,80 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Sugar  Restructuring Fund 2009 Silos in the premises ONE-OFF 0,00 % EUR  11 709 400,00 0,00  11 709 400,00 HU Fruit and Vegetables  Operational Programmes 2009 Deficient checks of eligibility of expenditure declared in aid applications FLAT RATE 5,00 % EUR  152 928,36 0,00  152 928,36 Fruit and Vegetables  Operational Programmes 2010 Deficient checks of eligibility of expenditure declared in aid applications FLAT RATE 5,00 % EUR  182 798,14 0,00  182 798,14 Fruit and Vegetables  Operational Programmes 2011 Deficient checks of eligibility of expenditure declared in aid applications FLAT RATE 5,00 % EUR  121 313,14 0,00  121 313,14 Fruit and Vegetables  Operational Programmes 2012 Deficient checks of eligibility of expenditure declared in aid applications FLAT RATE 5,00 % EUR  136 159,80 0,00  136 159,80 Fruit and Vegetables  Operational Programmes 2013 Deficient checks of eligibility of expenditure declared in aid applications FLAT RATE 5,00 % EUR  114 906,70 0,00  114 906,70 Total HU: EUR  12 417 506,14 0,00  12 417 506,14 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Sugar  Restructuring Fund 2007 Not correct interpretation of sugar production ONE-OFF 0,00 % EUR  68 011 872,95 0,00  68 011 872,95 Sugar  Restructuring Fund 2008 Not correct interpretation of sugar production ONE-OFF 0,00 % EUR  4 083 338,77 0,00  4 083 338,77 Sugar  Restructuring Fund 2009 Not correct interpretation of sugar production ONE-OFF 0,00 % EUR  18 403 523,44 0,00  18 403 523,44 IT Fruit and Vegetables  Pre-recognised Producer Groups 2007 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 5,00 % EUR  5 442,56 0,00  5 442,56 Fruit and Vegetables  Citrus Processing 2008 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 5,00 % EUR  25 041,16 0,00  25 041,16 Fruit and Vegetables  Citrus Processing 2008 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 10,00 % EUR  1 790 270,50 0,00  1 790 270,50 Fruit and Vegetables  Citrus Processing 2008 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 15,00 % EUR  20 819,74 0,00  20 819,74 Fruit and Vegetables  Citrus Processing 2009 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 5,00 % EUR  13 461,76 0,00  13 461,76 Fruit and Vegetables  Citrus Processing 2009 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 15,00 % EUR  1 177 488,95 0,00  1 177 488,95 Fruit and Vegetables  Pre-recognised Producer Groups 2010 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 5,00 % EUR  9 409,76 0,00  9 409,76 Fruit and Vegetables  Citrus Processing 2010 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 15,00 % EUR 12 880,77 0,00 12 880,77 Fruit and Vegetables  Pre-recognised Producer Groups 2011 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 5,00 % EUR  3 366,26 0,00  3 366,26 Fruit and Vegetables  Citrus Processing 2012 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 5,00 % EUR  1 261,24 0,00  1 261,24 Fruit and Vegetables  Citrus Processing 2012 weaknesses in the control system concerning the citrus processing scheme and preliminary recognition FLAT RATE 15,00 % EUR 427,98 0,00 427,98 IT Fruit and Vegetables  Citrus Processing 2008 Weaknesses in key controls and failure to apply sanctions FLAT RATE 10,00 % EUR  1 767 966,48 0,00  1 767 966,48 Fruit and Vegetables  Citrus Processing 2008 Weaknesses in key controls and failure to apply sanctions FLAT RATE 15,00 % EUR  7 653,03 0,00  7 653,03 Fruit and Vegetables  Citrus Processing 2009 Weaknesses in key controls and failure to apply sanctions FLAT RATE 15,00 % EUR  275 541,07 0,00  275 541,07 Fruit and Vegetables  Citrus Processing 2010 Weaknesses in key controls and failure to apply sanctions FLAT RATE 15,00 % EUR 3 549,05 0,00 3 549,05 Fruit and Vegetables  Citrus Processing 2011 Weaknesses in key controls and failure to apply sanctions FLAT RATE 15,00 % EUR 2 290,13 0,00 2 290,13 IT Promotional Measures 2009 Lack of control FLAT RATE 10,00 % EUR  173 822,13 0,00  173 822,13 Promotional Measures 2009 Late payments ONE-OFF 0,00 % EUR  701 700,28 0,00  701 700,28 Promotional Measures 2010 Late payments ONE-OFF 0,00 % EUR  497 130,75 0,00  497 130,75 Promotional Measures 2008 unauthorised extension of the programme concerning the promotion of dairy products in schools ONE-OFF 0,00 % EUR  103 274,84  16 388,37  86 886,47 Promotional Measures 2009 unauthorised extension of the programme concerning the promotion of dairy products in schools ONE-OFF 0,00 % EUR  258 332,75 0,00  258 332,75 IT Financial audit  Overshooting 2010 exceeding of ceilings ONE-OFF 0,00 % EUR  9 590,84  9 590,84 0,00 Financial audit  Late payments and payment deadlines 2010 late payments ONE-OFF 0,00 % EUR  4 006 192,72  4 006 192,72 0,00 Sugar  Assigned Revenue 2010 sugar temporary restructuring  marketing year 08/09 ONE-OFF 0,00 % EUR  3 821 654,32  3 821 654,32 0,00 Milk  Quota 2010 milk levies ONE-OFF 0,00 % EUR 193 832,77 193 832,77 0,00 Total IT: EUR  104 955 175,60  7 659 993,48  97 295 182,12 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Decoupled Direct Aids 2008 shortcomings in LPIS-GIS, CY2007 FLAT RATE 3,00 % EUR  4 381 809,55  16 050,66  4 365 758,89 Decoupled Direct Aids 2009 shortcomings in LPIS-GIS, CY2007 FLAT RATE 3,00 % EUR  2 406,42  4,81  2 401,61 Decoupled Direct Aids 2010 shortcomings in LPIS-GIS, CY2007 FLAT RATE 3,00 % EUR  336,27  0,67  335,60 Decoupled Direct Aids 2009 shortcomings in LPIS-GIS, CY2008 FLAT RATE 3,00 % EUR  5 503 048,25  19 432,96  5 483 615,29 Decoupled Direct Aids 2010 shortcomings in LPIS-GIS, CY2008 FLAT RATE 3,00 % EUR  2 777,28  5,55  2 771,73 Decoupled Direct Aids 2011 shortcomings in LPIS-GIS, CY2008 FLAT RATE 3,00 % EUR  84,89 0,00  84,89 Total LT: EUR  9 890 462,66  35 494,65  9 854 968,01 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Decoupled Direct Aids 2010 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR  60 723 392,19  2 629 950,76  58 093 441,43 Other Direct Aid  Energy Crops 2010 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR  185 062,92  370,13  184 692,79 Other Direct Aids 2010 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR  83 561,22  7 140,83  76 420,39 Decoupled Direct Aids 2011 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 5,00 % EUR  34 885 948,11  765 982,00  34 119 966,11 Other Direct Aids 2011 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 5,00 % EUR  40 279,67 0,00  40 279,67 Decoupled Direct Aids 2011 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR  14 498,34  29,00  14 469,34 Other Direct Aid  Energy Crops 2011 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR  23,62  0,05  23,57 Other Direct Aids 2011 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR 6,62 0,01 6,61 Decoupled Direct Aids 2012 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 5,00 % EUR  40 874,57 0,00  40 874,57 Decoupled Direct Aids 2012 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR 98 628,64 0,00 98 628,64 Other Direct Aid  Energy Crops 2012 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR 6,51 0,00 6,51 Total RO: EUR  95 874 998,87  3 403 472,76  92 471 526,11 Totals by Budget Item: 6701 Currency Amount Deductions Financial Impact EUR  1 284 095 228,68  11 799 492,39  1 272 295 736,29 Budget Item: 6711 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Lack of verification of all the parcels for Agri Environment measure during the on-the-spot controls ONE-OFF 0,00 % EUR  172 799,00 0,00  172 799,00 Total AT: EUR  172 799,00 0,00  172 799,00 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Cross Compliance 2008 Weaknesses in SMR 7, 11, 16-18, tolerance applied and sampling used for land checks, CY2007 FLAT RATE 5,00 % EUR  132,46 0,00  132,46 Cross Compliance 2009 Weaknesses in SMR 7, 11, 16-18, tolerance applied and sampling used for land checks, CY2007 FLAT RATE 5,00 % EUR  1 653,95 0,00  1 653,95 Cross Compliance 2010 Weaknesses in SMR 7, 11, 16-18, tolerance applied and sampling used for land checks, CY2007 FLAT RATE 5,00 % EUR  1,14 0,00  1,14 Cross Compliance 2009 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2008 FLAT RATE 2,00 % EUR  1 295,08 0,00  1 295,08 Cross Compliance 2010 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2008 FLAT RATE 2,00 % EUR  113,50 0,00  113,50 Cross Compliance 2011 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2008 FLAT RATE 2,00 % EUR  24,08 0,00  24,08 Cross Compliance 2010 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2009 FLAT RATE 2,00 % EUR  3 618,32 0,00  3 618,32 Cross Compliance 2011 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2009 FLAT RATE 2,00 % EUR  319,78 0,00  319,78 Cross Compliance 2011 Weaknesses in SMR 7, 11, 16-18, tolerance applied for SMR4, CY2010 FLAT RATE 2,00 % EUR  6 628,40 0,00  6 628,40 Total BE: EUR  13 786,71 0,00  13 786,71 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Rural Development EAFRD Complement to direct payment (2007-2013) 2010 Weaknesses in LPIS and administrative cross-checks, CY 2009 FLAT RATE 2,00 % EUR  578 205,77 0,00  578 205,77 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 Weaknesses in LPIS and administrative cross-checks, CY 2009 FLAT RATE 5,00 % EUR  1 056 462,98 0,00  1 056 462,98 Rural Development EAFRD Complement to direct payment (2007-2013) 2011 Weaknesses in LPIS and administrative cross-checks, CY 2009 FLAT RATE 2,00 % EUR  2 261,71 0,00  2 261,71 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in LPIS and administrative cross-checks, CY 2009 FLAT RATE 5,00 % EUR  26 659,78 0,00  26 659,78 BG Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in LPIS-GIS, RD area-based measures, CY 2010 FLAT RATE 5,00 % EUR  1 053 616,25 0,00  1 053 616,25 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 Weaknesses in LPIS-GIS, RD area-based measures, CY 2010 FLAT RATE 5,00 % EUR 27 637,25 0,00 27 637,25 BG Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2009 deficiencies in verification of the compliance with the business plan and in detecting the artificial split of a holding; lack of sanctions FLAT RATE 10,00 % EUR  1 130 931,01 0,00  1 130 931,01 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2010 deficiencies in verification of the compliance with the business plan and in detecting the artificial split of a holding; lack of sanctions FLAT RATE 10,00 % EUR  2 900 737,58 0,00  2 900 737,58 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2011 deficiencies in verification of the compliance with the business plan and in detecting the artificial split of a holding; lack of sanctions FLAT RATE 10,00 % EUR  39 805,58 0,00  39 805,58 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 deficiencies in verification of the compliance with the business plan and in detecting the artificial split of a holding; lack of sanctions FLAT RATE 10,00 % EUR  497 441,06 0,00  497 441,06 BG Rural Development EAGGF (2000-2006)  Technical Assistance 2011 non-compliance related to measure 511 ONE-OFF 100,00 % EUR  151 668,00 0,00  151 668,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Several non-compliances related to measures M312 and M322 FLAT RATE 10,00 % EUR  10 606 528,94 0,00  10 606 528,94 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Several non-compliances related to measures M312 and M322 FLAT RATE 10,00 % EUR  4 401 144,55 0,00  4 401 144,55 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Several non-compliances related to measures M312 and M322 FLAT RATE 10,00 % EUR  4 378 829,25 0,00  4 378 829,25 BG Rural Development EAFRD Technical Assistance (2007-2013) 2011 Double charging of meeting costs ONE-OFF 0,00 % EUR  924,76 0,00  924,76 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2010 Not enough checks on eligibility of the beneficiaries FLAT RATE 10,00 % EUR  85 150,30 0,00  85 150,30 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2011 Not enough checks on eligibility of the beneficiaries FLAT RATE 10,00 % EUR  284 234,10 0,00  284 234,10 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 Not enough checks on eligibility of the beneficiaries FLAT RATE 10,00 % EUR  639 466,76 0,00  639 466,76 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 Not enough checks on eligibility of the beneficiaries FLAT RATE 10,00 % EUR  580 221,14 0,00  580 221,14 Rural Development EAFRD Technical Assistance (2007-2013) 2010 Not sufficient verification of the reasonableness of the costs FLAT RATE 5,00 % EUR  648,51 0,00  648,51 Rural Development EAFRD Technical Assistance (2007-2013) 2011 Not sufficient verification of the reasonableness of the costs FLAT RATE 5,00 % EUR  4 495,26 0,00  4 495,26 Rural Development EAFRD Technical Assistance (2007-2013) 2012 Not sufficient verification of the reasonableness of the costs FLAT RATE 5,00 % EUR  5 406,06 0,00  5 406,06 Total BG: EUR  28 397 202,10 0,00  28 397 202,10 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Cross Compliance 2009 Weaknesses in the control of SMR7, CY 2008 FLAT RATE 2,00 % EUR  330 782,29 0,00  330 782,29 Cross Compliance 2010 Weaknesses in the control of SMR7, CY 2009 FLAT RATE 2,00 % EUR  322 006,97 0,00  322 006,97 Cross Compliance 2011 Weaknesses in the control of SMR7, CY 2010 FLAT RATE 2,00 % EUR  351 121,54 0,00  351 121,54 Total DE: EUR  1 003 910,80 0,00  1 003 910,80 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact EE Cross Compliance 2010 1 GAEC not defined, limited control on SMR1 and 5, inadequate control of two SMR4 requirements, CY2009 FLAT RATE 2,00 % EUR  86 527,00 0,00  86 527,00 Cross Compliance 2011 1 GAEC not defined, limited control on SMR1 and 5, inadequate control of two SMR4 requirements, CY2009 FLAT RATE 2,00 % EUR 456,86 0,00 456,86 Cross Compliance 2012 1 GAEC not defined, limited control on SMR1 and 5, inadequate control of two SMR4 requirements, CY2009 FLAT RATE 2,00 % EUR 603,29 0,00 603,29 Cross Compliance 2012 Limited control on SMR1 and 5, inadequate control of one SMR4 requirements, CY2011 FLAT RATE 2,00 % EUR  90 866,75 0,00  90 866,75 Cross Compliance 2011 Limited control on SMR1 and 5, inadequate control of two SMR4 requirements, no respect of the seven days' deadline for notification, CY2010 FLAT RATE 2,00 % EUR  89 214,59 0,00  89 214,59 Cross Compliance 2012 Limited control on SMR1 and 5, inadequate control of two SMR4 requirements, no respect of the seven days' deadline for notification, CY2010 FLAT RATE 2,00 % EUR 455,76 0,00 455,76 Total EE: EUR  265 092,43 0,00  265 092,43 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 Weaknesses in on-the-spot controls FLAT RATE 2,00 % EUR  1 479,90 0,00  1 479,90 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 Weaknesses in on-the-spot controls FLAT RATE 5,00 % EUR  978 849,95 0,00  978 849,95 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 Weaknesses in on-the-spot controls ONE-OFF 100,00 % EUR  12 597,37 0,00  12 597,37 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in on-the-spot controls FLAT RATE 2,00 % EUR  1 720,85 0,00  1 720,85 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in on-the-spot controls FLAT RATE 5,00 % EUR  1 096 710,18 0,00  1 096 710,18 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in on-the-spot controls ONE-OFF 100,00 % EUR  32 261,41 0,00  32 261,41 ES Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 On-the-spot control weaknesses FLAT RATE 2,00 % EUR  22 983,32 0,00  22 983,32 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 On-the-spot control weaknesses FLAT RATE 5,00 % EUR  451 758,84 0,00  451 758,84 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 On-the-spot control weaknesses FLAT RATE 2,00 % EUR 3,22 0,00 3,22 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 On-the-spot control weaknesses FLAT RATE 5,00 % EUR 268,60 0,00 268,60 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2013 On-the-spot control weaknesses FLAT RATE 2,00 % EUR  21 372,70 0,00  21 372,70 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2013 On-the-spot control weaknesses FLAT RATE 5,00 % EUR  601 583,12 0,00  601 583,12 Total ES: EUR  3 221 045,82 0,00  3 221 045,82 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 Weaknesses in functioning of GIS, 2nd pillar, CY2008 ONE-OFF 0,00 % EUR  14 456 604,50 0,00  14 456 604,50 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 Weaknesses in functioning of GIS, 2nd pillar, CY2009 ONE-OFF 0,00 % EUR  16 193 248,79  14 486 350,16  1 706 898,63 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in functioning of GIS, 2nd pillar, CY2010 ONE-OFF 0,00 % EUR  19 491 684,44 0,00  19 491 684,44 FR Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in LPIS-GIS, 2nd pillar, CY2011 FLAT RATE 2,00 % EUR  7 299 553,84  6 146 925,42  1 152 628,42 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 Weaknesses in LPIS-GIS, 2nd pillar, CY2011 FLAT RATE 2,00 % EUR  6 946 695,98  62 851,32  6 883 844,66 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2013 Weaknesses in LPIS-GIS, 2nd pillar, CY2011 FLAT RATE 2,00 % EUR  20 046,89 0,00  20 046,89 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 Weaknesses in LPIS-GIS, 2nd pillar, CY2012 FLAT RATE 2,00 % EUR  4 455 428,10  11 315,10  4 444 113,00 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2013 Weaknesses in LPIS-GIS, 2nd pillar, CY2012 FLAT RATE 2,00 % EUR  6 185 646,07 0,00  6 185 646,07 FR Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Checks on subsidised loans not efficient enough (destroyed files) EXTRAPOLATED 2,50 % EUR  450 688,26 0,00  450 688,26 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Checks on subsidised loans not efficient enough (destroyed files) EXTRAPOLATED 2,50 % EUR  450 688,26 0,00  450 688,26 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Checks on subsidised loans not efficient enough (too late audits at banks) FLAT RATE 5,00 % EUR  200 489,14 0,00  200 489,14 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Checks on subsidised loans not efficient enough (too late audits at banks) FLAT RATE 5,00 % EUR  67 364,26 0,00  67 364,26 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Checks on subsidised loans not efficient enough (too late audits at banks) FLAT RATE 5,00 % EUR  283 029,20 0,00  283 029,20 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Checks on subsidised loans not efficient enough (too late audits at banks) FLAT RATE 5,00 % EUR  97 146,22 0,00  97 146,22 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Checks on subsidised loans not efficient enough (incorrect database) EXTRAPOLATED 3,50 % EUR  941 086,34 0,00  941 086,34 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Checks on subsidised loans not efficient enough (incorrect database) EXTRAPOLATED 3,50 % EUR  496 893,06 0,00  496 893,06 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Checks on subsidised loans not efficient enough (incorrect database) EXTRAPOLATED 3,50 % EUR  463 037,93 0,00  463 037,93 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Checks on subsidised loans not efficient enough (incorrect database) EXTRAPOLATED 3,50 % EUR  711 789,53 0,00  711 789,53 FR Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 lack of procedure to increase on-the-spot checks in case of significant irregularities FLAT RATE 2,00 % EUR  1 593 202,58  338,82  1 592 863,76 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 lack of procedure to increase on-the-spot checks in case of significant irregularities FLAT RATE 5,00 % EUR  22 599 169,32  14 045,11  22 585 124,21 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 lack of procedure to increase on-the-spot checks in case of significant irregularities FLAT RATE 2,00 % EUR  2 086 278,69  66,59  2 086 212,10 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 lack of procedure to increase on-the-spot checks in case of significant irregularities FLAT RATE 5,00 % EUR  8 979 022,05  3,78  8 979 018,27 FR Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 lack of verification of the livestock density calculation during the on-the-spot controls FLAT RATE 5,00 % EUR  208 364,56 0,00  208 364,56 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 lack of verification of the livestock density calculation during the on-the-spot controls FLAT RATE 5,00 % EUR  140 966,63 0,00  140 966,63 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 lack of verification of the livestock density calculation during the on-the-spot controls FLAT RATE 5,00 % EUR  395 152,92 0,00  395 152,92 Total FR: EUR  115 213 277,56  20 721 896,30  94 491 381,26 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 shortcomings in LPIS-GIS, CY2007 FLAT RATE 3,00 % EUR  1 478 818,01  200 608,66  1 278 209,35 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 shortcomings in LPIS-GIS, CY2007 FLAT RATE 3,00 % EUR  347,40 0,00  347,40 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 shortcomings in LPIS-GIS, CY2007 FLAT RATE 3,00 % EUR 4 533,21 0,00 4 533,21 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 shortcomings in LPIS-GIS, CY2008 FLAT RATE 3,00 % EUR  2 290 292,11  1 030 733,22  1 259 558,89 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 shortcomings in LPIS-GIS, CY2008 FLAT RATE 3,00 % EUR  1 145 968,82  1 143 299,68  2 669,14 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 shortcomings in LPIS-GIS, CY2008 FLAT RATE 3,00 % EUR 1 519,76 0,00 1 519,76 Total LT: EUR  4 909 373,37  2 374 641,56  2 534 731,81 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR  22 850 154,78  6 418 693,16  16 431 461,62 Rural Development EAFRD Complement to direct payment (2007-2013) 2010 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR  8 507 107,30  1 459 929,21  7 047 178,09 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 5,00 % EUR  13 471 514,97  2 311 644,65  11 159 870,32 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR  129 773,68 481,74  130 255,42 Rural Development EAFRD Complement to direct payment (2007-2013) 2011 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR 10 435,76 0,00 10 435,76 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 5,00 % EUR  1 924 121,26  330 203,99  1 593 917,27 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR 394 552,63 0,00 394 552,63 Rural Development EAFRD Complement to direct payment (2007-2013) 2012 Weaknesses in the administrative cross-checks and on-the-spot checks FLAT RATE 10,00 % EUR 60 445,30 0,00 60 445,30 Total RO: EUR  46 417 238,30  10 519 989,27  35 897 249,03 Totals by Budget Item: 6711 Currency Amount Deductions Financial Impact EUR  199 613 726,09  33 616 527,13  165 997 198,96